DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuhara et al. (WO 2014/112234 A1, hereafter Masuhara ‘234, with US 2015/0361209 used as legal translation).
	Claim 19: Masuhara ‘234 teaches a coating method ([0086]) comprising:
	a step of deaerating a soft material solution, which corresponds to the claimed coating solution, using a hollow fiber membrane deaeration module ([0080], [0081], [0086], [0087]); and
	coating the deaerated soft material solution on a molding frame ([0086]), which corresponds to the claimed preform.

	Claim 20: Masuhara ‘234 does not teach a step of degassing in advance as even an optional step. Therefore, the coating solution is not degassed in advance.

	Claim 21: Masuhara ‘234 teaches that the soft material solution can be a polymer solution (abstract) comprising polyamide ([0041]), which is a polymer having gas barrier properties.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuhara et al. ‘234 as applied to claim 19 above.
	Masuhara ‘234 teaches the limitations of claim 19, as discussed above. With respect to claim 22, Masuhara ‘234 does not explicitly teach that the solution has a viscosity of 25 mPa∙s to 10000 mPa∙s. With respect to claim 23, Masuhara ‘234 does not explicitly teach that the solution has a viscosity of 50 mPa∙s to 10000 mPa∙s. With respect to claim 24, Masuhara ‘234 does not explicitly teach that the solution has a viscosity of 100 mPa∙s to 10000 mPa∙s.
	However, Masuhara ‘234 teaches that the viscosity of the solution affects the workability of the solution ([0084]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the viscosity of the solution in the method taught by Masuhara ‘234 because the viscosity of the solution affects the workability of the solution, as taught by Masuhara ‘234. See MPEP 2144.05.II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713